FILED 

                                                                   FEBRUARY 2, 2016 

                                                                In the Office of the Clerk of Court 

                                                              WA State Court of Appeals, Division III 





           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                              DIVISION THREE 


STATE OF WASHINGTON,                         )
                                             )         No. 31501-1-111
                    Respondent,              )
                                             )
      v.                                     )
                                             )
ARTURO LUNA HUERTA,                          )         UNPUBLISHED OPINION
                                             )
                    Appellant.               )


      FEARING, J. - Arturo Huerta assigns numerous errors to his trial on charges for

possession of a controlled substance with intent to deliver and involving a minor in drug

dealing. The assignments of error challenge evidentiary rulings, sufficiency of evidence,

closed hearings, and prosecutorial misconduct. We agree with only one assignment error.

We rule that the trial court should have excluded as hearsay testimony of a law

enforcement detective comparing $100 bills given to a confidential informant with

currency recovered after the drug buy, when the State presented neither the banknotes nor

the photocopies. We nonetheless hold the error to be harmless. We affirm Huerta's

convictions on both charges.

                                         FACTS

      A sting operation gave rise to this prosecution of appellant Arturo Huerta. On
No.3l501-l-II1
State v. Huerta


May 30, 2012, Yakima Police Detective Erik Horbatko contacted a confidential

informant and requested that the informant order the purchase of one ounce of

methamphetamine and one pound of marijuana from Huerta. We do not know why

police targeted Huerta. Horbatko wished the undercover buy to occur at the parking lot

ofa ubiquitous Walmart store in west Yakima. The confidential informant followed

Horbatko's instructions.

       On May 3 1, 2012, Yakima Detectives Erik Horbatko and Rafael Sanchez met with

the confidential informant. Horbatko photocopied twelve $100 bills, after which he

handed the bills to the informant for purchase of the drugs. Horbatko instructed the

informant to drive to the Walmart store, park in the store's parking lot, call Arturo

Huerta, and ask Huerta to come to the lot. Horbatko and Sanchez followed the informant

into the northwest comer of the Walmart parking lot in order to observe the purchase.

Drug task force members surrounded the perimeter ofthe parking lot.

      After an hour, Detective Erik Horbatko spied a tan Honda Accord enter the

Walmart parking lot and park a few rows from the confidential informant's car. Arturo

Huerta and a woman companion exited the Accord, and Horbatko saw Huerta holding a

red cup in his hand. The activity of the companion is relevant to charges against Huerta

for involving a minor in a drug purchase. Horbatko spoke with the informant on the

phone and told him to drive closer to Huerta and his companion. The informant

complied, and Huerta approached the informant's car. Huerta's female companion

                                             2

No.31501-1-III
State v. Huerta


walked about one hundred fifty feet from him and stood near a shopping cart kiosk,

planting strip, or a light post in the parking lot. According to Erik Horbatko, the female

companion continued to survey the lot.

       Arturo Huerta entered the passenger seat of the confidential informant's car. After

one or two minutes, Huerta, without the red cup, exited the informant's vehicle.

Detective Erik Horbatko watched Huerta and his female companion return to the Honda

Accord, enter the Accord, and sit for thirty seconds. The informant drove from the

parking lot, and Horbatko followed the informant. Huerta drove the Accord from the lot

as undercover task force members trailed him.

       Detective Erik Horbatko met the confidential informant at a parking strip near the

Walmart store. The informant handed Horbatko a red McDonald's french fries cup.

Horbatko removed three separate parcels of a white crystal substance and a $100 bill

from the cup. Washington State Patrol Forensic Scientist Andrea Ricci later ascertained

one of the parcels contained 13.8 grams of methamphetamine. Detective Horbatko

compared the retained bill with the photocopy previously taken of the twelve bills. The

$100 bill was one of the twelve bills that Horbatko handed the confidential informant

before the parking lot purchase.

      At the request of undercover drug task force members, Yakima police officers

detained the Honda Accord and arrested Arturo Huerta and his companion. At the

Yakima Police Department, law enforcement identified the companion as sixteen-year­

                                             3

No. 31501-1-III
State v. Huerta


old Suzanna Rodriguez. Huerta and Rodriguez's families are close, and Rodriguez often

socialized with Huerta's girlfriend and daughters.

       At the police department, officers searched Arturo Huerta's person and found

neither drugs nor money. A female police officer took Suzanna Rodriguez into a

secluded room to conduct a frisk, but before the officer began the search, Rodriguez

reached into her bra and removed a wad of money. The wad contained eleven $100 bills.

Detective Erik Horbatko compared the eleven bills to the photocopy he ran earlier, and

the detective confirmed the bills surrendered by Rodriguez matched bills given the

informant to purchase drugs from Huerta.

       After obtaining a warrant, Detectives Erik Horbatko and Rafael Sanchez searched

the tan Honda Accord. On the floor of the passenger side front seat, the detectives found

a McDonald's food bag with a ball of aluminum foil at the bottom of the bag. Inside the

aluminum lay two small plastic bags of a crystal substance. A state chemist determined

one of the bags contained 3.3 grams of methamphetamine. In the back seat of the

Accord, the detectives retrieved another food bag containing a crystal shard and a smaller

bag with the crystal substance. A state scientist concluded that the loose crystal

substance consisted of 1.7 grams of methamphetamine.

                                      PROCEDURE

      The State of Washington charged Arturo Huerta with one count of possession of

methamphetamine with intent to deliver. The State later amended its information to

                                             4

No. 31501-1-111
State v. Huerta


additionally charge Huerta with one count of involving a minor in drug dealing.

       Before trial, Arturo Huerta moved for the disclosure of the identity of the State's

confidential informant. He argued that disclosure was essential to a fair determination of

his prosecution since the informant was a percipient witness to the transaction that gave

rise to the criminal charges. The State opposed the motion by arguing that the

confidential informant's testimony was not relevant to the charges. The State also

reported that Detective Erik Horbatko could not locate the confidential informant and

believed he left Washington State.

       Arturo Huerta next filed a pretrial motion to dismiss. Huerta argued that the

State's refusal to produce the confidential informant warranted dismissal and that the

State's inability to locate the informant amounted to governmental misconduct under CrR

8.3(b). Huerta also moved in limine to exclude testimony regarding a possible romantic

relationship between Huerta and Suzanna Rodriguez. He further asked for exclusion of

evidence of an incident in which Rodriguez called out "I love you" to Huerta while the

duo rested in jail. Clerk's Papers (CP) at 26.

       The trial court entertained Arturo Huerta's motion to compel disclosure, motion to

dismiss, and motions in limine at the beginning of trial. During the hearing on the motion

to compel disclosure of the confidential informant's identity, Huerta and the State agreed

to allow Huerta's counsel to interview the informant, without obtaining the informant's

identity, and record the interview. Presumably the confidential informant reappeared,

                                             5

No. 31501-1-111
State v. Huerta


assuming he ever disappeared. Huerta's attorney interviewed the confidential informant

that afternoon.

          During the morning following the previous afternoon's interview of the informant,

Arturo Huerta's counsel informed the trial court that the State disallowed questions about

the informant's relationship to Huerta or the vehicle driven by the informant the day of

the parking lot rendezvous. Huerta renewed his motion to dismiss, although he limited

the motion to dismissal of the charge of involving a minor in drug dealing. He contended

the informant could provide testimony concerning whether Suzanna Rodriguez acted as a

decoy or sentinel. He argued that the State's interference during the interview prevented

him from preparing an adequate defense. Huerta provided the State and the trial court

with copies of the recording of his attorney's attempted interview. The trial court and

counsel discussed whether the court should interview the confidential informant in

camera. The trial court never ruled that it would interview the informant, nor does the

record confirm any interview. The trial court stated that it would listen to the recording

of the defense's interview with the confidential informant. The court did not mention

when it would listen to the recording. Shortly thereafter the trial court took a noon

recess.

          After the lunch recess, Arturo Huerta informed the trial court that he no longer

wished to know the confidential informant's identity. The trial court did not indicate

whether it listened in camera, during the noon recess, to the recording of defense

                                                6

No. 31501-1-111
State v. Huerta


counsel's interview with the informant. The trial court next addressed Huerta's motions

in limine. The State agreed not to offer Suzanna Rodriguez's purported "1 love you"

statement to Huerta unless the defense opened the door to its relevance. The prosecutor

remarked:

               As to, 1 love you, it's not relevant unless for whatever reason the
       [d]efendant gets up and says something that, you know, 1 don't know this
       person, or something that would make it relevant and then we can discuss it
       at that time.

Report of Proceedings (RP) at 96. Thus, the trial court rendered no ruling on the motion

to preclude testimony of the comment.

       Jury selection proceeded the following day and ended at 4:32 p.m. The time of

ending is important to a public trial challenge by Arturo Huerta.

       During trial, Detective Erik Horbatko testified for the prosecution. During his

testimony, Horbatko uttered comments to which Arturo Huerta objected as irrelevant and

prejudicial:

             Q [PROSECUTOR]: You mentioned undercover-have you done

                                                                                           I
       undercover operations where you were involved?
             A [HORBATKO]: Yes.
             Q Okay. And is that dangerous?
             A Very.
             MR. CASE [DEFENSE]: Objection as to relevance.
             THE COURT: It just goes to his background, so overruled.
                                                                                           I
RP at 198-99.                                                                              I
              A [HORBATKO]: Before we did that, we had a[n] operational
                                                                                           !
                                                                                           f
       safety briefing.                                                                    ~

                                                                                           I
                                             7

                                                                                           I
                                                                                           I
No.31501-I-III
State v. Huerta


              Q [PROSECUTOR]: What's that entail?
              A It's very detailed and it's safety driven, safety of all involved,
       including possible suspects. I have personally been involved where there
       have been shootings that have taken place. I have been to scenes where
       shootings have taken place.

              MR. CASE: Objection. Relevance. 

              THE COURT: Relevance? 

              MR. CAMP: [PROSECUTOR]: It's explaining setting up-it's 

       explaining the setup and the plan for the operation and the things that go
       into the thought process of the lead detective.
              MR. CASE: What has occurred in the past in other cases has no
       relevance on the safety meeting as to this matter.
              THE COURT: Overruled. Go ahead.

RP at 201-02.

              Q [PROSECUTOR]: From the start, what happened?
              A [HORBATKO]: I was in contact with the confidential informant
       through phone and we were actually there for some time, I think a little
       over an hour, waiting.
              Q Is that something that is expected? 

                                                                                              I
              A It is. We call it doper time. 

              MR. CASE: Objection. Prejudicial. 

              THE COURT: Overruled. 


RP at 207.

       During Detective Erik Horbatko's testimony, Arturo Huerta objected to Horbatko

attesting to the use of marked bills in the drug transaction. Huerta cited both hearsay and

best evidence rules in support of his objection:

             A [HORBATKO] ... I issued the confidential informant $1200 in
       $100 bills that I had xeroxed off.
             MR. CASE [DEFENSE COUNSEL]: Objection. Not in evidence.
             THE COURT: Overruled. Go ahead.
             MR. CASE: Foundation.

                                             8

No. 31501-1-111
State v. Huerta


              THE COURT: Overruled. Go ahead. 

              A Twelve $100 bills that 1 had xeroxed and made a copy of prior to 

      meeting with the informant.
              Q And why do you xerox the buy money?
             A So that at the end of the operation-in this case it was a buy bust
      operation, which is you buy the drugs, you arrest the suspect or suspects,
      whoever's involved. But sometimes strategically we don't plan things that
      way and we end up raiding a house or serving a search warrant, and part of
      that evidence is pre-recorded buy money, which we find commonly in
      people's homes. Even a week, two weeks after the transactions have taken
      place, we'll find our money in their residence.                       .
             Q Now, there was an objection. Do you usually keep the xerox
      photocopy of the money?
             A Yes.
             Q Okay. And do we have that with us today?
             A We do not.
             Q Okay. And do we know why?
             A No, we don't. I can't blame anybody but myself. I don't know
      what happened to it. I know what I usually do with it.
             Q What is that?
             MR. CASE: Move to strike testimony regarding the xerox money
      and where what.
             THE COURT: Do you have other-why don't we do this? Let's
      reserve on that issue and-
             MR. CAMP: [Prosecution]: There's corroborating evidence, Your
      Honor.
             THE COURT: Well, proceed with other testimony and then when
      we get close to lunch, we'll let the jury go to lunch and then we can talk
      about it.

RP at 205-06. During this passage, Horbatko commented that the bills were "pre­

recorded," but he did not mention the bills being "marked."

      Outside the presence of the jury, able defense counsel and the learned trial court

engaged in a colloquy concerning Arturo Huerta's hearsay and best evidence rule

objections to testimony about the buy money. The trial court overruled both hearsay and

                                            9

No. 31501-1-III
State v. Huerta


objections and allowed Detective Horbatko to testify about the contents of the $100 bills

and their photocopy counterparts, provided Horbatko was the person who copied the bills

or the photocopier testified.

       Erik Horbatko then testified:

               Q Detective Horbatko, just to get us back to where we were at prior
       to the lunch break, we were talking about the money that you had given to
       the confidential informant. How much money was that again?
               A One thousand 200 dollars.
               Q And we also talked about recording the bills. And again, why do
       you record the bills?
               A So I can verify that it's the same money later on down the road
       after an arrest has been made or it becomes evidence.
               Q And how do you record the money?
               A Ninety-eight point seven three percent ofthe time I xerox the
       copies. Every once in a while if it's just a few bills, I'll just write the bills
       down in my notes. In this particular case it was xerox copied.
               Q And do we have the xerox copy?
               A No.
               Q Okay. And why is that?
               A I don't know. I don't know where it is. I have a system and for
       some reason it's not with everything that I've had in this case.

RP at 236-37 (emphasis added).

       Detective Erik Horbatko testified later about the McDonald's french fries cup

handed him by the confidential informant after the parking lot transaction:

              Q What was inside of the McDonald's fry box?
              A It was a bag with-no, I'll explain, but it had two eightballs and
       one half ounce of methamphetamine approximately. So it was three
       separate parcels. There was two about the size of a-an ounce is about the
       size of an egg and an eightball is about the size of, like, a large marble
       would be or like a large olive, and there were two of those with it, as well.
              Q So­

                                              10 

No. 31501-1-III
State v. Huerta


              A Along with one $100 bill.
              Q Showing you what has been marked as State's Identification
       Number 5. Do you recognize this?
              A Yes.
              Q How do you recognize it?
              A This is the McDonald's Golden Arch red box that the confidential
       informant gave me that contained the-
              MR. CASE: Objection. Foundation (inaudible).
              THE COURT: Overruled. Go ahead.
              Q Go ahead.
              A Confidential informant gave me this and inside this was what
       ultimately turned out to be methamphetamine and a $100 bill.
              Q And was the $100 bill-was that some of the marked bills buy
       money?
              A Yes.
              Q I'm showing you what-
              MR. CASE: Objection. Move to strike.
              THE COURT: Basis?
              MR. CASE: Based on the Court's prior pretrial ruling regarding the
       buy money.
            . THE COURT: Why don't you just have him explain how he knew
       the $100 bill was part of the buy money?
              Q How did you know that the $100 bill was part of the buy money?
              A Before the operation I had xeroxed 12 $100 bills. I made a copy
       of those, I put those in my folder with my notes. I had those 12 $100 bills
       with me until I gave them to the confidential informant to use during the
       transaction and I got one back from him immediately after the transaction.

RP at 242-44. Horbatko spoke of the bills being marked, but did not identify the nature

of the markings. He did not disclose whether he or another law enforcement officer

placed a mark on the bills.

       Erik Horbatko testified concerning money found on Suzanna Rodriguez:

              Q And was the Defendant searched for drugs and money-Arturo?
              A Yes, I assume. I did not do that.
              Q Was the buy money found?

                                           11 

No.31501-1-III
State v. Huerta


              A No. 

              Q Since there was no buy money, what did you think? 

              A I thought it has to be in-my first thought was, it has to be in the 

      vehicle. The only other place it could be is the female, the juvenile female.
              Q And did you check the possibility that it might be on the juvenile
      female?
              A I did after-at that time I wasn't able to search the vehicle
      because it was pending a search warrant, I couldn't search it without one.
      So I had a female officer-Officer Taryn Miller-she actually happened to
      walk in our patrol room as I was going to have her, Suzana, searched, and
      she agreed. I don't know where she took her. I don't know if it was a rest
      room or I don't think it was in the juvenile holding cell because it has
      cameras. So maybe 20, 30 seconds later Officer Miller came to me with 11
      $100 bills and said that the money was found in-
              MR. CASE: Objection. Hearsay. 

              DETECTIVE HORBATKO: Okay, you're right. 

              THE COURT: Sustained. 

              Q So did Taryn Miller hand you over­ 

              A Eleven hundred dollars. 

              Q Okay. And did you check-did you reference-or how about 

      this-was it the buy money?
              A Yes.
              Q Okay.
              MR. CASE: Objection.
              Q Every single bill?
              THE COURT: Wait, wait. Objection is foundation? Why don't
      you ask him how he knew it was the-
              Q Did you-how did you know that it was the buy money?
              A I compared it with the xerox copy that I had done prior to the
      operation and it matched.
              Q And why do you keep the xerox copy-what happens to the buy
      money after it's been utilized-does it go into evidence?
              A No, it doesn't.
              Q Why is that?
              A Because we need it basically to buy drugs for another day, so we
      put it back into our fund in the safe to use later on.

RP at 250-02. In this passage, Detective Horbatko spoke of comparing the bills taken


                                            12 

No. 31501-1-111
State v. Huerta


from Rodriguez as matching the photocopied bills. He did not identify the markings or

content within the bills that allowed the comparison. Horbatko, at no time during any of

his testimony, mentioned the presence of serial numbers on the $100 bills.

       During cross-examination of Detective Erik Horbatko, the following exchange

occurred between defense counsel and Horbatko:

               Q All right. You talked about the situation involving the 1991
       Honda. Now, it is-it is in your prior experience that drug dealers might
       have cars that are expensive and shiny and fancy; that's correct, isn't it?
               A Yes, sometimes. 

               Q Okay. And often you guys go after the assets that aren't involved 

       in the exact transaction itself; right?
               A Sometimes.
               Q For instance, if you feel that the individual had more assets than
       what occurred at the transaction, you could go to their house and try and
       seize their car or their property inside their house; correct?
               A Yes.
               Q And there was no such actions here with regards to Mr. Huerta; is
       that correct?
               A I didn't know where he lived. This was a one-time shot, a one­
       time deal. I didn't know anything else about him.
               Q Interesting. And so, following up on that investigation, you
       weren't able to find any assets as to his home for additional cars or other
       assets or monies or savings that he has; is that correct?
               A No. I didn't find anything. I didn't know anything else about
       him and he wouldn't talk to the police.

RP at 350-51 (emphasis added). On appeal, Arturo Huerta complains that Horbatko's

last answer violated his right to remain silent.

       Court proceedings concluded at 4:42 p.m. on the first day of Erik Horbatko's

testimony. The day following court proceedings ended at 4:21 p.m.


                                              13 

No.31501-I-II1
State v. Huerta


       After the State rested its case, Arturo Huerta again moved to dismiss the charges

against him, citing insufficient evidence. The trial court reserved its ruling on the

motion. Suzanna Rodriguez testified for the defense and stated that she needed a ride

from Huerta to Walmart to purchase pads. Rodriguez' father asked Huerta to provide the

ride since the Rodriguez family car was inoperable. She also declared that, upon arriving

at Walmart, she entered the store, bought pads, returned outside, and sat in the car while

waiting for Huerta. Huerta gave her no directions. Rodriguez, nevertheless, admitted

that the Walmart store where she purportedly shopped that day lay eighty-four blocks

from her house and other stores, including a Ubiquitous Walmart, were closer to her

residence.

      During cross-examination by the prosecution, Suzanna Rodriguez testified that she

did not want Arturo Huerta to be in trouble. Thereafter, the following colloquy occurred

between the State's counsel and Rodriguez:

            Q Okay. And-and you care about him, don't you?
            A Well, not like that, no.
            Q Not like that. Well, isn't it true that when you found out what
      was going-isn't it true at the Yakima Police Department that when you
      found out that you might possibly be in some trouble and Arturo was in
      trouble-
            A Yeah.
            Q -that you started crying; isn't that correct?
            A Yeah.
            Q And didn't you yell out to him I love you?
            A Yeah.
            Q Okay. And didn't he return and say I love you?
            A Yeah. To like-like family.

                                             14 

No. 31501-1-111
State v. Huerta


             MR. CASE: Objection. 

             Q Like family? 

             MR. CASE: Hearsay. 

             THE COURT: Overruled. 

             MR. CAMP: Party opponent, Your Honor. 

             Q So you found out he might get in trouble and you yelled out that 

      you loved him. Wouldn't you be kind of angry to a certain extent that you
      were getting in all this trouble for something he possibly did?
            A 1 guess.

RP at 451-52.

      Also during cross-examination, Suzanna Rodriguez admitted that she had $1100

tucked in her bra. On redirect, Rodriguez testified she did not know why she received the

money. Arturo Huerta and she had no romantic relationship.

      Arturo Huerta did not testify at trial. After the defense rested its case, the trial

court denied Huerta's motion to dismiss.

      On appeal, Arturo Huerta contends the State of Washington expanded the charges

against him by new theories during its summation. During closing argument, the State of

Washington maintained:

             Ladies and gentlemen, there was the methamphetamine in the car
      and there was also this methamphetamine in the fry box, in the red fry box.
      Ladies and gentlemen, he didn't constructively possess this
      methamphetamine, he actually possessed this methamphetamine. When he
      walked from his car to the confidential informant's car, he had the intent to
      deliver it. And when he got out, he didn't have it anymore.

            And what else? Right. He just got done selling meth that was
      packaged the same way, bagged in the same manner, and disguised in the
      same manner. All right. Ladies and gentlemen, he just sold the fries-I
      submit to you it's reasonable to infer that he was about ready to sell the

                                             15
No. 31501-1-II1
State v. Huerta


       burger. Thinking, what do they say, uh, two patties, special sauce, lettuce,
       cheese, pickles, onions on a sesame seed bun, and meth. That there shows
       the intent.
               So the State would submit to you that the evidence before you,
       circumstantial evidence and direct evidence, points that the [d]efendant
       intended to sell the methamphetamine in the car, and he intended to sell or
       deliver the methamphetamine in his hand as he was walking towards the
       vehicle.

RP at 496-98. During closing, the prosecution never mentioned Detective Erik

Horbatko's matching the retrieved $100 bills with the photocopied bills.

       During summations, the State also commented concerning the charge of involving

a minor in a drug transaction:

               Now, it also says allowing a person under the age of 18 to remain at
       a drug transaction is insufficient to establish that a person under the age of
       18 is involved in a drug transaction. Now, note that there's nothing about
       criminal intent for the minor. What the minor knows or doesn't know
       doesn't matter. It's all directed at the actions ofthe adult.

              Well, let's see what we have here. Well, he took her there. He
      drove her to the drug deaL Two, they both exited the vehicle and they both
      were looking around.
             Now, either they were looking for the confidential informant's
      vehicle or they were doing a heat check or looking for the police, or both.
              What she did was she walked a short distance away from the vehicle
      and started looking around. And then when the transaction was done and
      he got out, she walked right back with him, got into the vehicle and they
      left.
              She acted as a lookout. She was countersurveillance, which the
      detective-Detective Horbatko stated happens all the time. All right. She
      was the lookout. She was Uncle Tury's (phonetic) little helper is what she
      was. All right. Doesn't matter why. Doesn't matter had her criminal
      intent or if she knew anything, but she was helping him with
      countersurveillance.


                                             16
No.31501-I-III
State v. Huerta


              He took her there to be a lookout, to hold the money, to be a decoy.
       Where were the drugs found? On her side between her legs. Cute little 16­
       year-old driving with Uncle Tury. Anything goes down, they're not going
       to search her. They're going to think, oh, he's just being a-maybe he's
       her father, not a drug dealer. Decoy-avoid, apprehension, detention-that
       was her job. She had failed at it. They were done. She was distraught
       about that because she cared about him. That's where the tracks lead.

              Well, ladies and gentlemen, he's not charged with delivery. He's
       charged, as it says in there, involving her in a transaction to--to unlawfully
       deliver meth. Right? It doesn't say in a transaction that results in an actual
       delivery.

RP at 500, 503-05, 538-39.

       The jury declared Arturo Huerta guilty of possession of a controlled substance

with intent to deliver and involving a minor in drug dealing. After the jury delivered its




                                                                                               I
verdict, the trial court judge spoke with the jury off the record. During a later sentencing

hearing, the trial court disclosed the contents of its conversation with the jury regarding
                                                                                               I
the charge of involving a minor in drug dealing:
                                                                                               I
              THE COURT: Okay. So, again, the mere fact that he has been
      convicted ofthis crime-again, I can't imagine any fact situation where-I                 I
                                                                                               I
      mean if the facts had been any less, it probably wouldn't have gotten to the
      jury on Count II. In fact, I talked to the jury afterwards. Did you talk to the
      jury?
              MR. CAMP: I did, Your Honor.
              THE COURT: They told me they didn't think she was a lookout and
      that they don't think he gave her the money until the cops pulled them over
                                                                                               I,
                                                                                               f
      in the Nob Hill parking lot at the bowling alley. Well, that's-you know,
      that's pretty far removed from the transaction. Now, whether this is going                (i
      to hold up on appeal or not, I don't know. But again it's hard to imagine
      how you could have a set of circumstances where there was still enough to
      convict somebody but that would be less than what there is in this case. I
      mean this is a really close case.
                                                                                               II
                                                                                               ;




                                                                                               t
                                                                                               I
                                             17                                                I
                                                                                               I
No. 31501-1-111
State v. Huerta



RP at 563.

       Thereafter Arturo Huerta renewed his motion to dismiss the charge of involving a

minor in drug dealing on the basis of insufficient evidence. The trial court denied the

motion. The trial court convicted Huerta on both counts, sentenced him to sixteen

months' confinement on the charge of possession with intent to deliver, and sentenced

him to fifty-one months' confinement on the charge of involving a minor in drug dealing,

with the sentences to be served concurrently.

       After Arturo Huerta appealed, this court requested a reference hearing be

conducted in another case, State v. Andy, No. 31018-3-111, for findings regarding public

access to the Yakima County courthouse and its courtrooms during Joey Andy's trial.

Andy expressed concern that the public lacked access to his trial because of a courthouse

sign stating the courthouse closed at 4 p.m., when his trial often continued beyond that

closing time.

       Yakima County Commissioner Rand Elliott, Court Administrator Harold Delia,

and courthouse Security Officer Joel Clifford testified at the Andy reference hearing.

After the hearing, Yakima County Superior Court Judge Blaine Gibson entered factual

findings, the most pertinent of which are: (1) a sign on the exterior of the county

courthouse informed the public that the courthouse closed at 4 p.m. and the court at 5

p.m., (2) despite this sign, no member of the public was deterred from attempting to enter


                                             18 

No.31501-I-III
State v. Huerta


the courthouse, (3) during Andy's trial, Yakima County maintained a policy that the

doors would remain unlocked as long as any courtroom remained in session, and (4)

court security personnel would verifY that all court sessions had ended before locking the

courthouse doors.

       At this reviewing court's request, Yakima County Judge Blaine Gibson held

another reference hearing in State v. Arredondo, No. 30411-6-III, on the same issue. The

trial judge found: (1) courthouse doors remained unlocked during Fabian Arredondo's

trial, and (2) courthouse signage did not deter or deprive the public of accessing the

proceedings. Our court commissioner later granted an agreed motion to supplement the

record with the transcripts and exhibits from the reference hearings held in State v. Andy

and State v. Arrendondo. Commissioner's Ruling, State v. Huerta, No. 31501-1-II1

(Wash. Ct. App. Mar. 26, 2014).

                                  LAW AND ANALYSIS

       Arturo Huerta raises many contentions on appeal: (1) the trial court deprived him

of his right to an open and public trial by listening to a recorded informant interview in

camera without conducting a Bone-Club analysis, (2) the trial court deprived him of his

right to an open and public trial by holding proceedings after 4 p.m., (3) the trial court

admitted evidence that violated hearsay and best evidence rules, (4) his conviction for

possession with intent to deliver is not supported by sufficient evidence, (5) his

conviction for involving a minor in drug dealing is not supported by sufficient evidence,

                                             19 

No.31501-I-II1
State v. Huerta


(6) the State committed prosecutorial misconduct by eliciting testimony from Detective

Horbatko designed to inflame the jury, (7) the prosecutor misstated the charges against

Huerta during closing argument, and (8) cumulative error requires reversal. We address

these assignments of error and more in such order. The many assignments of error

prolong this opinion.

         Issue 1: Whether the trial court denied Arturo Huerta ofhis right to an open and

public trial when listening to a recorded interview ofthe confidential informant?

         Answer 1: No.

         We first address Arturo Huerta's contention that two trial incidents violated his

public trial rights. Ifhe succeeds on either argument, we would reverse the convictions

and remand for a new trial. Such a reversal would moot other assignments of error.

         Arturo Huerta maintains that the trial court deprived him of his right to an open

and public trial in two instances: (1) by listening to a recorded defense interview with the

confidential informant in camera, during a recess, and without conducting an analysis

under State v. Bone-Club, 128 Wash. 2d 254,906 P.2d 325 (1995), and (2) by holding court

proceedings after 4 p.m., when courthouse exterior signage informed visitors that the

courthouse was closed to the public at that hour. We address the contentions in such

order.

         Arturo Huerta contends the trial court violated his right to a public trial when it

stated on the record that it would listen in camera to Huerta's counsel's recorded

                                               20 

No.31501-I-III
State v. Huerta


interview with the State's confidential informant, without first conducting a Bone-Club

analysis. In other words, a part of the proceedings would occur with the judge alone in

his chambers and not be open to the public. We refuse to address this argument because

the record does not confirm that the trial court listened to the recording. Shortly after the

court commented that it would listen to the recording, the court recessed for lunch. On

appeal, Arturo Huerta claims that the trial court remarked that it would listen to the

recording during lunch, but the record is void of any such comment. When court

proceedings resumed after lunch, Arturo Huerta withdrew his request to call the

confidential informant as a witness. Therefore, the trial court no longer possessed a

reason to listen to the recording. The trial court never stated on the record that it listened

to the recording during the noon recess.

       As former practitioners, we recognize the diligence of superior court judges who

frequently use the noon hour to review pleadings and depositions related to a pending

trial. We do not know if this practice occurs so frequently that we could take judicial

notice of Arturo Huerta's trial court judge listening to the interview recording during the

lunch hour. Assuming the trial court judge devoted his lunch hour to work, he could have

read other critical pleadings or case law for Huerta's trial.

       Article I, section 10 of the Washington Constitution reads, "Justice in all cases

shall be administered openly, and without unnecessary delay." This provision entitles the

public and the press, as representatives of the public, to openly administered justice.

                                              21 

No. 3150 I-I-III
State v. Huerta


Allied Daily Newspapers of Wash. v. Eikenberry, 121 Wash. 2d 205, 209-10, 848 P .2d 125

(1993); Cohen v. Everett City Council, 85 Wash. 2d 385, 388,535 P.2d 801 (1975). Article

I, section 22 of the Washington Constitution provides, in pertinent part, "In criminal

prosecutions the accused shall have the right ... to have a speedy public triaL" In State

v. Bone-Club, 128 Wash. 2d 254 (1995), our state high court enumerated five criteria that a

trial court must consider on the record in order to close trial proceedings to the public.

Huerta need not have objected at trial to a constitutional violation in order to raise this

issue for the first time on appeaL State v. Shearer, 181 Wash. 2d 564, 569, 334 P.3d 1078

(2014).

       A defendant does not establish a violation of the public trial right unless he shows

a closure of the courtroom. State v. Gomez, 183 Wash. 2d 29,33,347 P.3d 876 (2015). The

defendant bears the burden of providing a record that shows a courtroom closure

occurred. State v. Andy, 182 Wash. 2d 294,301,340 P.3d 840 (2014); State v. Koss, 181
Wash. 2d 493, 503,334 P.3d 1042 (2014). Assuming a trial judge's listening in chambers

to a recorded deposition constitutes a closure, Arturo Huerta has not shown the court

closure occurred.

       State v. Gomez, 183 Wash. 2d 29 (2015) is illustrative. The trial court commented at

the beginning of trial that the public would not be permitted to enter the courtroom once

the proceedings began for security reasons and to prevent distractions. The Supreme

Court held that the trial court's comments did not sustain Benito Gomez's assertion that

                                             22 

No. 31501-1-II1
State v. Huerta


his public trial rights were violated. The record contained no indication as to whether the

court took any action to enforce the policy or whether any observers were actually

excluded as a result of the remark.

       Issue 2: Whether the State violated Arturo Huerta's right to an open and public

trial because ofan exterior courthouse sign that read the courthouse closed at 4 p.m. and

trial proceedings continued beyond that time?

       Answer 2: No. A reference hearing established the courthouse remained open.

       Arturo Huerta next complains about trial proceedings extending beyond 4 p.m.

Huerta maintains that at the time of his trial, Yakima County courthouse's exterior signs,

website, and telephone system informed the public that the courthouse closed at 4 p.m.

and these announcements deterred the public from viewing his trial. Huerta identifies no

evidence in the record of these facts, but rather argues that the public knows Yakima

County to administer its courthouse in this manner. The State relies on the trial court's

findings in the reference hearings for State v. Andy and State v. Arredondo to argue that

no closure took place during Huerta's trial. We agree with the State.

      The Washington Supreme Court addressed Arturo Huerta's contention in its own

review of Joey Andy's case. State v. Andy, 182 Wash. 2d 294 (2014). The court noted that

a defendant bears the burden of providing a record that shows a courtroom closure

occurred. The Supreme Court held no closure occurred in Andy's case because of the

findings made by the trial court judge during the reference hearing.

                                            23 

No. 31501-1-111
State v. Huerta


       We have ordered no reference hearing in this appeal, and thus we lack any finding

by the trial court as to whether the courtroom signage discouraged a member of the

public from attending Arturo Huerta's trial or if officials locked the courthouse doors

during the proceedings. At the same time, Huerta forwards no evidence in the record of

the purported offending closure sign or of locked courthouse doors. The parties

stipulated to this court considering the reports of proceedings in State v. Andy and State v.

Arredondo. In those hearings, the trial court found that the public could access the

courthouse when any court was in session. Based on the trial court's findings in Andy

and Huerta's lack of any affirmative evidence, we hold that Huerta has not met his

burden to show that a courtroom closure occurred. Thus, we rule Arturo Huerta suffered

no violation of his public trial rights.

       Issue 3: Was testimony o/Erik Horbatko that the bills recovered after the

methamphetamine purchase matched the previously photocopied bills inadmissible

hearsay?

       Answer 3: Yes.

       Sometimes an undercover law enforcement pens a peculiar marking on currency

used in a sting's purchase of narcotics or stolen property. In the case on appeal, the State

of Washington refers to the banknotes paid by the confidential informant to Arturo

Huerta for the purchase of the methamphetamine alternatively as "marked" and

"prerecorded." Nevertheless, Detective Erik Horbatko did not disclose ifhe or another

                                             24 

No. 3150l-I-III
State v. Huerta


officer marked the $100 bills. Rather than marking the currency, law enforcement

officers usually photocopy drug buy money for the ease of creating a record of the serial

numbers of the bill. The serial number of each banknote is unique and thus each note is

easily traceable. In addition to identifying the particular bill, serial numbers can divulge

other information such as the banknote's year of issue, place of printing, whether it is part

of a collector series, and whether it replaced a defective note. For purposes of our

hearsay analysis, we assume that, since he photocopied the currency, Detective Horbatko

matched serial numbers rather than other markings on the bills when comparing the buy

money with the $100 bills later recovered. Our analysis would not change if Horbatko

otherwise marked the currency.

       Arturo Huerta shrewdly objected to Detective Erik Horbatko's testimony

concerning the prerecorded $100 bills on both hearsay and best evidence grounds, but the

trial court overruled both objections. Huerta renews the objections on appeal. We

address the hearsay objection first.

       Detective Erik Horbatko testified that he matched the copy of purchase money

handed to the confidential informant with the money later pulled from Suzanna

Rodriguez's undergarment and the red french fries cup. This testimony necessarily relied

on the contents of the $100 bills. Money talks. The serial numbers on the bills spoke to

Horbatko of their true identity and Horbatko, when later testifying, relied on the

banknotes' out of court statement of their identity. Thus, Horbatko's testimony was

                                             25 

No. 31501-1-111
State v. Huerta


either hearsay or based on hearsay.

       This court reviews whether or not a statement was hearsay de novo. State v. Neal,

144 Wn.2d 600,607,30 P.3d 1255 (2001). "'Hearsay' is a statement, other than one

made by the declarant while testifying at the trial or hearing, offered in evidence to prove

the truth of the matter asserted." ER801(c). "A 'statement' is (1) an oral or written

assertion or (2) nonverbal conduct of a person, if it is intended by the person as an

assertion." ER 801(a). Whether a statement is hearsay depends on the purpose for which

the statement is offered. State v. Garcia, 179 Wash. 2d 828, 845,318 P.3d 266 (2014);

State v. King, 113 Wash. App. 243, 267, n.4, 54 P.3d 1218 (2002). Statements not offered

to prove the truth of the matter asserted, but rather as a basis for inferring something else,

are not hearsay. State v. Garcia, 179 Wash. 2d at 845. As confirmed by the text ofER

801(a), the content of or information from writings may constitute hearsay. Palin v. Gen.

Canst. Co., 47 Wn.2d 246,254,287 P.2d 325 (1955).

       A controlling decision is State v. Fricks, 91 Wn.2d 391,397,588 P.2d 1328

(1979). John Fricks successfully appealed the trial court's admission of a gas station

owner's testimony regarding the contents of a currency tally sheet not produced at trial.

The State gave no reason for the document's absence and instead presented the owner's

testimony as the sole evidence of the amount of money Fricks allegedly stole from the

gas station. The State relied on this testimony and evidence of a similar amount of

currency found in Fricks' apartment to create an inference that the money found there

                                             26 

No. 31501-1-III
State v. Huerta


was in fact stolen. In holding that the tally sheet was hearsay and did not qualify for the

business records exception to hearsay, the Supreme Court ruled that the owner's

testimony was likewise inadmissible hearsay.

       Many foreign cases support a conclusion that testimony reciting a serial number or

matching serial numbers is hearsay, although in some cases the testimony was admitted

under a hearsay rule exception. The State, in this appeal, has asserted no hearsay rule

exception.

       In United States v. Davis, 542 F.2d 743 (8th Cir. 1976), the government

prosecuted Larry Davis for armed bank robbery. Through the bank auditor's testimony,

the court admitted into evidence a list of serial numbers on stolen bait money. The court

of appeals noted the evidence was hearsay but sustained its admission on the basis ofthe

business record exception to the hearsay rule.

      People v. Rivas, 302 Ill. App. 3d 421, 707 N.E.2d 159,236 III Dec. 314 (1998)

does not directly address whether a police sheet containing information concerning

prerecorded funds used to buy cocaine is hearsay. The court affirmed the sheet's

admission as an exhibit because of its trustworthiness as a business record. Of course,

the State of Washington lacked any sheet in the prosecution of Arturo Huerta.

      In another Illinois decision, People v. Strother, 53 I1L2d 95,290 N.E.2d 201

(1972), the reviewing court also addressed the admissibility of a list of serial numbers of

currency used in the purchase of narcotics. The court noted that the list may be hearsay

                                            27 

No.31501-1-III
State v. Huerta


because the People introduced it to prove the serial numbers recorded were in fact those

of the currency used in the controlled purchase. The court approved its admission,

however, on the basis of the past recollection recorded exception to the hearsay rule.

       In Kuczaj v. State, 848 S.W .2d 284 (Tex. Ct. App. 1993), the reviewing court

ruled that a list of serial numbers from stolen appliances was hearsay. The court

concluded the trial court committed no error because the owner of the appliances when

testifying could refer to the written list as recorded recollection.

       In State v. Griffin, 438 A.2d 1283 (Me. 1982), the Maine high court reversed Peter

Griffin's conviction for receiving a stolen outboard motor. The evidence convicting

Griffin included testimony from a detective and a purchaser of the motor about matching

serial numbers on the motor. According to the court, the testimony was either hearsay or

based on hearsay. In Estes v. Commonwealth, 8 Va. App. 520, 382 S.E.2d 491 (1989),

the reviewing court also reversed a criminal conviction because of hearsay testimony

regarding the serial number on a stolen firearm.

       Our trial court posited a thoughtful analogy about a pair ofjeans with a particular

mark worn by a suspect. A witness could identify the pants as that worn by the suspect

based on the pants' marking. The analogy falls short, however. The jeans' mark was

likely not intended to communicate any statement. The serial number of a bill or a

police's marking on the bill communicates a message of identity.

       The trial court also mentioned a photocopy not being a witness and the inability

                                              28 

No.31501-I-III
State v. Huerta


and lack of a right to cross-examine a piece of paper. We agree, but this observation fails

to recognize the missing nature of the photocopies and banknotes paid to Arturo Huerta.

Consistent with the trial court's comment, the State had the right to present the bills and

photocopy as exhibits to show the jury the identical markings or numbers. Horbatko

could have referred to the bills or photocopy to refresh his memory. Nevertheless, the

State lost the writings and desired Erik Horbatko to rely on language from the writings

when that language lay outside of the courtroom.

       The State contends that no error occurred since it did not offer Detective Erik

Horbatko's testimony to prove the serial numbers themselves. According to the State,

Horbatko's testimony was permissible to show that the numbers on the banknotes

matched a list of the numbers on the currency issued to the confidential informant.

Horbatko did not repeat the serial numbers in court. He only testified to the match.

       The State fails to recognize that Erik Horbatko's declaration that the numbers

matched can be truthful and helpful only because of the serial numbers themselves. The

State offered Horbatko's testimony to show the truthfulness of the information provided

in the $100 bills. Horbatko could have limited his testimony to the amount of money

handed the confidential informant and the amount retrieved from the juvenile and fries

cup. Horbatko went further and claimed that information on the banknotes confirmed

their use in the parking lot transaction.

       The State seeks to distinguish this appeal from reported decisions on the ground

                                            29 

No. 31501-1-III
State v. Huerta


that Detective Erik Horbatko did not tell the jury the serial numbers of the $100 bills. He

merely testified that the numbers on the retrieved bills matched the numbers on the

currency handed to the confidential informant. This is a distinction without a difference.

Horbatko's testimony of matching serial numbers relied on the identifYing numbers.

Horbatko lacked a foundation for his testimony but for the hearsay.

       State v. Johnson, 61 Wash. App. 539, 811 P.2d 687 (1991) refutes the State's

position. In Johnson, a police lieutenant did not testifY to the contents of an informant's

statement, but the trial court allowed testimony, based on the statement, that he had
                                                                                              I
reason to suspect the appellant was involved in drug trafficking. This court held that a

law enforcement officer's testimony concerning an informant's or eyewitness's statement

is inadmissible hearsay even when the officer does not repeat the contents of the

statement. The Johnson court held that when the inescapable inference from the

testimony is that a nontestifYing witness has furnished the police with evidence of the

defendant's guilt, the testimony is hearsay, notwithstanding that the actual statements

made by the nontestifYing witness are not repeated. The inescapable conclusion from

Erik Horbatko's testimony and the inference the State wanted the jury to draw was based

on the hearsay in the banknotes. The currency constituted a nontestifYing witness.

       The hearsay rule serves to prevent the jury from hearing a declarant's statement

without giving the opposing party a chance to challenge the truthfulness of the

declarant's assertions. Brundridge v. Fluor Fed. Servs., Inc., 164 Wn.2d 432,451-52,

                                            30 

No. 3150 I-I-III
State v. Huerta


191 P.3d 879 (2008). That purpose is served when the court bars a witness from relating

the contents of a lost writing. The opponent has no opportunity to review the record or

cross-examine the witness to determine the accuracy of the testimony.

       Issue 4: Whether the testimony ofDetective Erik Horbatko violated the best

evidence rule?

       Answer 4: We need not and do not address this issue.

       We have already ruled that the testimony of Detective Erik Horbatko violated the

hearsay rule and should not have been admitted at trial. Arturo Huerta also challenges

the admissibility of the testimony about matching serial numbers as violative of the best

evidence rule. Nevertheless, any ruling by us that the best evidence rule also barred the

testimony would not assist Huerta. Twice barred evidence is no more or less

inadmissible or harmful than once barred evidence.

       We decline to resolve Arturo Huerta's challenge under the best evidence rule

because its resolution does not impact our decision on the merits. Principles ofjudicial

restraint dictate that if resolution of another issue effectively disposes of a case, we

should resolve the case on that basis without reaching the first issue. Wash. State Farm

Bureau FedJn v. Gregoire, 162 Wn.2d 284,307, 174 P.3d 1142 (2007); Hayden v. Mut.

ofEnumclaw Ins. Co., 141 Wash. 2d 55, 68, 1 P.3d 1167 (2000).

       Issue 5: Whether the hearsay testimony ofErik Horbatko violated Arturo

Huerta s constitutional right to confront witnesses?
       J




                                              31
No. 31501-1-111
State v. Huerta


       Answer 5: We need not and do not address this issue.

       Arturo Huerta argues that, in addition to violating the hearsay rule, the testimony

of Detective Erik Horbatko violated the constitutional confrontation clause. Under the

Sixth Amendment's confrontation clause, in all criminal prosecutions, the accused shall

enjoy the right to be confronted with the witnesses against him. U.S. CONST. amend. VI.

Even hearsay with an applicable exception becomes inadmissible in violation of the

clause ifit is testimonial hearsay. Davis v. Washington, 547 U.S. 813, 821, 126 S. Ct.
2266, 165 L. Ed. 2d 224 (2006).

       Arturo Huerta raises a constitutional violation in order to obtain a stricter harmless

error review. On the one hand, erroneous evidentiary rulings that do not impact a

constitutional right are not reversible error unless, within reasonable probabilities, the

outcome of the trial would have been materially affected if the error had not occurred.

State v. Brown, 113 Wash. 2d 520, 554, 782 P.2d 1013, 787 P.2d 906 (1989). On the other

hand, a constitutional error is harmless only if the appellate court is assured beyond a

reasonable doubt that the jury verdict is unattributable to the error. State v. Anderson,

171 Wn.2d764, 770, 254 P.3d 815 (2011).

       Our review of the evidence shows that, under either harmless error analysis, the

State prevails. Therefore, we will assume, without deciding, that the inadmissible

evidence violated the confrontation clause.

       Issue 6: Whether the inadmissible testimony ofDetective Erik Horbatko

                                              32 

No.3l50l-l-III
State v. Huerta


constitutes harmless error?

       Answer 6: Yes.

       The State contends that, assuming any evidentiary error infringed Arturo Huerta's

constitutional rights, the error was harmless. We agree.

       A constitutional error is harmless if the appellate court is assured beyond a

reasonable doubt that the jury verdict is unattributable to the error. State v. Anderson,
171 Wash. 2d at 770 (2011). This court employs the "overwhelming untainted evidence"
                                                                                              I
test and looks to the untainted evidence to determine if it is so overwhelming that it

necessarily leads to a finding of guilt. Anderson, 171 Wash. 2d at 770 (internal quotation

marks omitted). We assume constitutional error to be prejudicial, and the State bears the

burden of proving that the error was harmless. State v. Watt, 160 Wn.2d 626,635, 160

PJd 640 (2007).

       In analyzing harmless error, we exclude the inadmissible testimony of Detective

Erik Horbatko that the serial numbers on the currency given to the confidential informant

matched the numbers on the $100 bills recovered from Suzanna Rodriguez and the french

fries cup. The jury still heard that $1200 was given to the informant in $100 bill

denominations. Police searched the confidential informant before and after the parking

lot rendezvous and the informant possessed no other currency during the time. The

officers observed the transaction from beginning to end and testified that no party was out

of sight from the handing of the banknotes to the informant until the arrest of Arturo

                                             33 

No. 31501-1-111
State v. Huerta


Huerta. Law enforcement observed Huerta bring a red cup to the parking lot. After the

informant and Huerta were alone in the car, the informant delivered to police the red cup

that contained methamphetamine. Law enforcement recovered twelve $100 bills after the

sale. Arturo Huerta's witness, Suzanna Rodriguez, agreed she was given eleven $100

bills, which she stashed in her undergarment. Methamphetamine was found elsewhere in

Huerta's Honda Accord. The State did not emphasize the matching serial numbers

during closing.

       Under RCW 69.50.401 and a companion federal statute, 21 U.S.C. § 841(a)(l), the

State need not prove a sale of a drug, only an intent to transfer drugs from one person to

another. United States v. Ramirez, 608 F.2d 1261, 1264 (9th Cir. 1979); United States v.

Meyers, 601 F. Supp. 1072, 1074 (D. Or. 1984). Thus, whether or not the confidential

informant purchased the methamphetamine holds little consequence. The untainted

evidence overwhelming supports a finding that Arturo Huerta intended to transfer a

controlled substance. The matching of the bills bore little relevance to the charge of

involving a minor in a drug transaction. The untainted evidence also overwhelmingly

supports this second conviction.

      Issue 7: Whether SUfficient evidence supports the conviction for possession ofa

controlled substance with intent to deliver?

      Answer 7: Yes.

      Arturo Huerta contends that neither of his convictions is supported by sufficient

                                               34 

No. 31501-1-III
State v. Huerta


evidence. Huerta argues that the methamphetamine found in the car he drove and

evidence that he delivered a controlled substance to another person before his arrest is

insufficient to sustain a conviction for possession with intent to deliver. Our previous

harmless error analysis shows otherwise, but we independently review this assignment of

error.

         Due process requires the State to prove, beyond a reasonable doubt, every element

of the crime charged. In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068,25 L. Ed. 2d 368

(1970). Evidence is sufficient if, after viewing it in the light most favorable to the State,

a rational trier of fact could find each element of the crime beyond a reasonable doubt.

State v. Green, 94 Wn.2d 216,221-22,616 P.2d 628 (1980); State v. Witherspoon, 180

Wn.2d 875,883,329 P.3d 888 (2014). A defendant challenging the sufficiency of the

evidence at trial admits the truth ofthe State's evidence and all reasonable inferences

therefrom. Witherspoon, 180 Wash. 2d at 883. Both direct and indirect evidence may

support the jury's verdict. State v. Brooks, 45 Wash. App. 824, 826, 727 P.2d 988 (1986).

This court may not consider, however, inadmissible hearsay when determining whether

the trial testimony is sufficient for a conviction. State v. Nation, 110 Wash. App. 651, 666,

41 P.3d 1204 (2002).

         Only the trier of fact weighs the evidence and judges the credibility of witnesses.

State v. Carver, 113 Wash. 2d 591, 781 P/2d 1308, 789 P.2d 306 (1989). A jury may draw

inferences from evidence so long as those inferences are rationally related to the proven

                                              35 

No.3l501-1-III
State v. Huerta


facts. State v. Jackson, 112 Wn.2d 867,875,774 P.2d 1211 (1989). A rational

connection must exist between the initial fact proven and the further fact presumed.

Jackson, 112 Wash. 2d at 875. The jury may infer from one fact the existence of another

essential to guilt, if reason and experience support the inference. Tot v. United States,

319 U.S. 463,467,63 S. Ct. 1241,87 L. Ed. 1519 (1943).

       RCW 69.50.401(1) provides:

              Except as authorized by this chapter, it is unlawful for any person to
       manufacture, deliver, or possess with intent to manufacture or deliver, a
       controlled substance.

In order to obtain a conviction for possession of a controlled substance with intent to

deliver, the State must prove the following elements beyond a reasonable doubt: (1)

unlawful possession of (2) a controlled substance with (3) intent to deliver. State v.

Goodman, 150 Wash. 2d 774, 782, 83 P.3d 410 (2004). Naked possession of a controlled

substance is generally insufficient to establish an inference of an intent to deliver. State

v. Darden, 145 Wash. 2d 612, 624, 41 PJd 1189 (2002). This is true even if the amount of

the controlled substance is greater than what is consistent with personal use, or if the

substance is separated into individual baggies. State v. Zunker, 112 Wash. App. 130, 135,

48 PJd 344 (2002); State v. Kovac, 50 Wash. App. 117, 121,747 P.2d 484 (1987). Some

additional factor must be present. Zunker, 112 Wash. App. at 136. Additional factors can

include large amounts of cash, scales, cell phones, address books, baggies, and materials

used in narcotics manufacture. Zunker, 112 Wash. App. at 136; Goodman, 150 Wash. 2d at

                                             36 

No.31501-1-III
State v. Huerta


783. A rule controlling in this appeal is that a jury may infer possession with intent to

deliver a controlled substance from evidence that a defendant delivered a controlled

substance to another person shortly before his arrest. State v. Hernandez, 85 Wn. App.

672,676,935 P.2d 623 (1997); State v. Brown, 68 Wn. App. 480,484,843 P.2d 1098

(1993).

       In State v. Hernandez, 85 Wash. App. at 675, a consolidated appeal, two individuals

challenged the sufficiency of the evidence for their convictions for delivery of a

controlled substance. In each case, police officers used high power binoculars to observe

the individuals allegedly delivering drugs, arrested the individuals after the customers had

left with the merchandise, and found illicit drugs on the arrestees' persons that appeared

similar to the item delivered. In upholding the convictions for delivery of a controlled

substance, this court analogized approvingly to federal decisions holding that a factfinder

could reasonably infer possession with intent to deliver based on evidence that the person

delivered a controlled substance prior to their arrest.

       Sufficient evidence supports Arturo Huerta's conviction for possession of

methamphetamine with intent to deliver. Law enforcement personnel instructed their

confidential infonnant to call Huerta and arrange to purchase marijuana and

methamphetamine. The officers observed Huerta enter the Walmart parking lot, carry a

red cup, enter the informant's vehicle, and shortly after exit the vehicle without the cup.

Detective Horbatko searched the informant immediately after the sale and discovered that

                                              37 

No. 31501-1-III
State v. Huerta


the red fries cup held three small bags containing methamphetamine. After Huerta's

arrest, police officers discovered more bags of methamphetamine in his car. Thus, the

State's evidence showed not only possession, but the additional factor of evidence of a

contemporaneous delivery prior to Huerta's arrest and a large amount of money.

       Issue 8: Whether sufficient evidence supports the conviction/or involving a minor

in a drug dealing?

       Answer 8: Yes.

       Arturo Huerta also contends that insufficient evidence supports his second

conviction for involving a minor. He contends that Suzanna Rodriguez accompanying

him to the drug buy, standing one hundred fifty feet away, looking around, and

possessing buy money after the transaction is insufficient for a jury to find him guilty of

involving a minor in a drug transaction beyond a reasonable doubt. Huerta maintains that

a child's proximity to the transaction is not encompassed within the crime as

contemplated by the statute. We agree that proximity to the transaction alone does not

establish the crime. We disagree with Huerta's argument of insufficient evidence,

however. The jury heard evidence beyond Suzanna Rodriguez's propinquity to the

delivery.

       RCW 69.50.4015(1) declares:

              It is unlawful to compensate, threaten, solicit, or in any other manner
       involve a person under the age of eighteen years in a transaction unlawfully
       to manufacture, sell, or deliver a controlled substance.

                                            38 

No.31501-1-III
State v. Huerta



Simply allowing a minor to be present during a drug transaction is not enough to support

a conviction. The statute requires evidence that the defendant committed some act,

directed at the minor, to bring or attempt to bring the minor into the transaction. State v.

Gonzales Flores, 164 Wash. 2d 1,24, 186 P.3d 1038 (2008). Thus, the focus is on the

defendant's affirmative acts. State v. Hollis, 93 Wash. App. 804, 812,970 P.2d 813 (1999).

       In State v. Hollis, 93 Wash. App. 804, a consolidated case, Mark Hollis and

Lawrence Reddick challenged a former version of the minor involvement statute, RCW

69.50.401(f), as unconstitutionally vague. In Hollis' case, an undercover police officer

approached Hollis and asked for "a forty." Hollis contacted Tanisha Brown, a minor, and

asked her to sell to the officer. Brown approached another minor, took pieces of rock

cocaine out of the minor's jacket, and handed the pieces to the officer in exchange for

payment. Reddick sold an undercover police officer rock cocaine while he stood arm-in­

arm with Katie Davis, a minor. Juries respectively convicted Hollis and Reddick of

involving a minor in a drug transaction. In holding that the statute was not

unconstitutionally vague as to the particular facts of their cases, this court explained:

              An ordinary person should understand that Hollis' actions of asking
       and convincing Brown-who was a minor-to unlawfully sell cocaine to
       Officer Fox are proscribed by this statute. Likewise, an ordinary person
       should understand that Reddick's acts of approaching the drug transaction
       arm-in-arm with a minor, Davis, and allowing that minor to remain present
       during the drug transaction, thereby obliging her to become associated with
       the drug transaction, are also proscribed under this statute.


                                             39
No. 31501-1-III
State v. Huerta


Hollis,93 Wn. App. at 812.

       In State v. Gonzales Flores, 164 Wash. 2d 1 (2008), Octavio Flores successfully

challenged the sufficiency of the evidence used to convict him of twice involving a minor

in a drug transaction. Flores and his wife sold cocaine to a confidential informant. The

Flores' minor daughter, Jessica, was present during two of the transactions. During the

first transaction, Jessica sat passively on a bench while her parents sold the informant

cocaine. During the second transaction, Jessica sat on a couch in the cabin's living room

while her parents sold the informant more cocaine. Flores appealed his convictions,

arguing that allowing a minor to remain present during a drug transaction is not alone a

violation of the statute. Our Supreme Court agreed, holding that the appropriate inquiry

is whether or not a defendant committed an overt act intended to bring the minor into the

transaction. It found the evidence against Flores insufficient, where his actions toward

Jessica were "purely passive." Gonzales Flores, 164 Wash. 2d at 17.

       In Gonzales Flores, our high court distinguished the facts from a federal court of

appeals decision, United States v. Castro-Hernandez, 258 F.3d 1057 (9th Cir. 2001), in

which a defendant attempted to cross into the United States from Mexico with forty-six

kilograms of marijuana in his vehicle and his young son at his side. The Ninth Circuit

Court of Appeals affirmed the federal district court's determination that the defendant's

admission that he made a special stop at home to pick up his son, after the drugs were

loaded into his truck, raised a reasonable inference that the defendant sought to use his

                                            40 

No.31501-1-III
State v. Huerta


young son as a decoy. Castro-Hernandez, 258 F.3d at 1060.

       In the case on appeal, the State of Washington presented sufficient evidence for

the jury to reasonably infer that Arturo Huerta attempted to use Suzanna Rodriguez as a

decoy or lookout, during the transaction. The jury heard testimony that Huerta brought

Rodriguez to the Walmart and this particular Walmart lay significantly farther from

Rodriguez's house than other stores, including another Walmart. Horbatko also testified

that Huerta and Rodriguez arrived at the Walmart together, exited the tan Honda Accord

and looked around, and, when the confidential informant approached, Rodriguez walked

from the transaction and stood in another spot peering around. The State also argued that

Rodriguez's distress on her arrest created a reasonable inference that Rodriguez was

upset that she had failed in her decoy duties. This was sufficient evidence for a jury to

reasonably infer that Huerta involved Rodriguez in the drug transaction, as either a decoy

or a lookout.

       Arturo Huerta asks us to consider the trial court's conversation with the jurors,

after the rendering of the verdict. During the conversation, one or more jurors informed

the court that the jury did not believe that Suzanna Rodriguez performed as a lookout.

Huerta asks that we combine the jurors' disclosure with the trial court's finding, during

sentencing, of a lack of evidence that Rodriguez was aware of the transaction.

       We do not base our resolution of sufficiency of evidence assignments of error

based upon jury comments. Courts generally do not inquire into the internal process by

                                            41 

No. 31501-1-111
State v. Huerta


which the jury reaches its verdict. Gardner v. Malone, 60 Wash. 2d 836, 840, 376 P.2d 651,

379 P.2d 918 (1962). A juror's postverdict statements regarding the way in which the

jury reached its verdict cannot be used to support a motion for a new trial. Breckenridge

v. Valley Gen. Hosp., 150 Wn.2d 197,205, 75 P.3d 944 (2003). Sufficient evidence

existed for a reasonable jury to conclude that Suzanna Rodriguez acted as a lookout.

       Arturo Huerta also argues that Rodriguez's handling of the purchase money at the

time of the arrest lacked spatial and temporal proximity to the delivery by Huerta to the

confidential informant such that Huerta did not "involve" Rodriguez in a drug

"transaction" within the meaning ofRCW 69.50.4015(1). Since sufficient evidence

supports a conclusion that Rodriguez performed as a lookout, we need not entertain this

additional argument.

       Issue 9: Did the prosecution engage in misconduct by testimony elicited from Erik

Horbatko?

       Answer 9: No.

       Arturo Huerta next contends that the State committed prosecutorial misconduct in

two ways: (1) by eliciting testimony from Detective Horbatko designed to inflame the

jury, and (2) by expanding the charges against Huerta in closing argument. We address

these contentions in such order. Huerta argues, in part, that the prosecutor elicited

testimony from Detective Horbatko regarding the dangerousness of conducting drug sting

operations and referring to the time that they waited for Huerta to arrive as "doper time."

                                            42 

No. 3150 I-I-III
State v. Huerta


       A defendant claiming prosecutorial misconduct must show that the prosecutor's

conduct was both improper and prejudicial in the context of the entire record and

circumstances at trial. State v. Emery, 174 Wash. 2d 741, 756,278 P.3d 653 (2012).

Reviewing courts should focus less on whether the prosecutor's misconduct was flagrant

or ill intentioned, and more on whether the resulting prejudice could have been cured.

State v. Emery, 174 Wash. 2d at 762. Under this heightened standard, the defendant must

show that (1) no curative instruction would have obviated any prejudicial effect on the

jury, and (2) the misconduct resulted in prejudice that had a substantial likelihood of

affecting the jury verdict. Emery, 174 Wash. 2d at 760-61. A prosecutor's conduct may be

improper when he or she appeals to jurors' fear and repudiation of criminal groups. State

v. Ramos, 164 Wash. App. 327, 338 n.3, 263 P.3d 1268 (2011); State v. Perez-Mejia, 134
Wash. App. 907, 916, 143 P.3d 838 (2006).

       We do not comment on the admissibility of the testimony about which Arturo

Huerta complains. We share in Huerta's criticism that Detective Erik Horbatko inserted

the "doper" comment without a question eliciting the response and for the purpose of

unfairly ridiculing Huerta. Nevertheless, Huerta does not assign error to the trial court's

rulings regarding the testimony. Even considering the testimony irrelevant and

prejudicial, the evidence did not likely affect the jury's verdict. The jury heard

overwhelming testimony supporting the intent to deliver charge and sufficient evidence

supporting the involving a minor charge. In his brief, Huerta summarily argues that

                                             43 

No. 31501-1-111
State v. Huerta


Horbatko's testimony prejudiced him but he fails to expand on the argument and explain

the prejudice.

       Arturo Huerta also complains that Detective Erik Horbatko allegedly commented

on Huerta's silence and testified that the confidential informant never informed him that

someone would accompany Huerta to the Walmart store. The prosecution did not elicit

Horbatko's comment on Huerta's silence. Instead, Horbatko remarked that Huerta would

not speak to the police, during aggressive questioning by defense counsel as to why

Horbatko had not found assets of Huerta to seize and forfeit. Horbatko's answer was a

legitimate response to the questioning. Huerta did not object to the response during the

trial, and he cites no authority on appeal that the answer was impermissible. Huerta also

did not object at trial to Horbatko's testimony based on the detective's conversation with

the informant. On appeal, Huerta does not argue that the testimony was inadmissible and

identifies no prejudice from the testimony.

      Arturo Huerta also complains about the prosecution asking about a romantic

relationship between Huerta and Suzanna Rodriguez. Huerta contends that the State

agreed not to ask about Rodriguez saying "I love you" to Huerta unless Huerta opened

the door. We agree the State so agreed and stated it would discuss asking the question

before posing the question before the jury. The State reneged on this agreement when

asking Rodriguez about her statement without first approaching the court and defense

counsel. Whereas we do not condone the State's conduct, we do not find the behavior

                                              44 

No. 31501-1-111
State v. Huerta


flagrant and prejudicial. Arturo Huerta placed Suzanna Rodriguez's credibility at issue

when he called her to testifY.

       Cross-examination to elicit facts tending to show that a witness' testimony was

motivated by bias may not be unduly restricted. State v. Francis, 228 Conn. 118, 123,

635 A.2d 762 (1993). Bias may consist of a friendly feeling. State v. Christian, 267

Conn. 710,748,841 A.2d 1158 (2004). The interest ofa witness, either friendly or

unfriendly, in the prosecution or in a party is not collateral and may always be proved to

enable the jury to estimate credibility. Miller ex ret. Monticello Banking Co. v.

Marymount Med. Ctr., 125 S.W.3d 274, 282 (Ky. 2004).

       Issue 10: Did the prosecution engage in misconduct during summation?

       Answer 10: No.

       Finally, Arturo Huerta argues that the State committed prosecutorial misconduct

by misstating the law and the facts of Huerta's case during its closing argument. He

claims that the State expanded the charges through closing argument. We disagree.

       This court reviews a prosecutor's comments during closing argument in the

context of the total argument, the issues in the case, the evidence addressed in the

argument, and the jury instructions. State v. Boehning, 127 Wash. App. 511, 519, III P.3d

899 (2005). Allegedly improper remarks by the prosecution must be viewed in the

context of the entire argument, and a prosecutor enjoys wide latitude in drawing and

expressing reasonable inferences from the evidence. State v. Gentry, 125 Wash. 2d 570,

                                            45 

No.31501-I-III
State v. Huerta


596,888 P.2d 1105 (1995), aff'd sub nom. Gentry v. Sinclair, 705 F.3d 884 (9th Cir.

2013). Nevertheless, a prosecutor's statements are improper if they misstate the

applicable law, shift the burden to the defense, mischaracterize the role of the jury, or

invite the jury to determine guilt on improper grounds. Emery, 174 Wash. 2d at 759-60;

Boehning, 127 Wash. App. at 522. If a defendant did not object to a prosecutor's alleged

misconduct at trial, he or she is deemed to have waived any error, unless the misconduct

was so flagrant and ill-intentioned that a jury instruction could not have cured the

resulting prejudice. Gentry, 125 Wash. 2d at 596.

       The conduct of which Arturo Huerta complains was neither flagrant, nor ill

intentioned. The State argued its theories of the case to support the charges in the

information. It did not assert new charges. The State contended that Huerta had recently

delivered drugs to the States' confidential informant and thus the jury could infer

possession with intent to deliver. The State also argued that the jury could infer from

Suzanna Rodriguez's behavior and the discovery of money in her bra later that she had

acted as either a decoy or lookout for Huerta. The contentions did not amount to an

impermissible amending of the charges, as the substantive crimes with which the State

charged Huerta remained the same. Huerta never objected to the argument during trial.

      Issue 11: Does cumulative error require reversal?

      Answer 11: No.

      Under the cumulative error doctrine, a defendant may be entitled to a new trial if

                                             46 

No. 31501-1-111
State v. Huerta


the trial court's multiple errors combined to deny the defendant a fair triaL In re Pers.

Restraint a/Lord, 123 Wn.2d 296,332,868 P.2d 835 (1994). The defendant bears the

burden of proving an accumulation of error of sufficient magnitude to warrant a new trial.

Lord, 123 Wash. 2d at 332; see, e.g., State v. Perrett, 86 Wash. App. 312, 323, 936 P.2d 426

(1997).

       Our trial court committed only one error by allowing testimony about matching

currency in violation of the prohibition against hearsay. This error was harmless in light

of the remaining untainted evidence supporting Arturo Huerta's two convictions.

                                      CONCLUSION

       We affirm Arturo Huerta's convictions for possession of a controlled substance

with intent to deliver and involving a minor in a narcotics transaction.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 



  :2z rLio Wj)
Siddoway, CJ.
                           I   ~c§=           Lawrence-Berrey, J.




                                             47